Citation Nr: 0104285	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-20 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits, in the calculated 
amount of $68,250.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



REMAND

The veteran served on active duty from May 1945 to November 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 decision of the Committee on Waivers 
and Compromises of the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA), Regional Office (RO), which denied 
entitlement to the veteran's request for waiver of the 
recovery of an overpayment of improved disability pension 
benefits, in the calculated amount of $68,250.00.


REMAND

The evidentiary record in this case reflects that the 
overpayment of improved disability pension benefits, 
calculated as $68,250, resulted from the retroactive 
termination of the veteran's disability pension award from 
January 1, 1984, after it was reported that the veteran had 
failed to report receipt of workers' compensation payments 
since 1984 as well as receipt of a former spouse's Social 
Security income for an unknown period of time.  

The veteran and his representative have challenged the 
validity of the debt.  In September 1998, the veteran 
submitted a response to the RO's determination of that month 
that an overpayment of VA pension benefits had occurred.  In 
the response, he stated that he disagreed with that decision 
and claimed that he had properly reported his income at the 
appropriate time and place.  The Board finds that this is an 
adequate, timely notice of disagreement contesting the 
validity of the debt.  Since the veteran filed a timely 
notice of disagreement with respect to the issue of the 
validity of the debt, the Board's jurisdiction has been 
triggered.  At this point, the issue must be REMANDED, as per 
Manlincon v. West, 12 Vet. App. 238  (1999), so that the RO 
can issue a statement of the case on the underlying claim.  
See 38 U.S.C.A. § 7105(a)  (West 1991) (Appellate review will 
be initiated by a Notice of Disagreement and completed by a 
Substantive Appeal after a Statement of the Case is 
furnished.); 38 C.F.R. §§ 20.200, 20.201  (2000).  

Consequently, this matter must be remanded in order for the 
veteran to be assured of full procedural due process.  See 
38 C.F.R. § 19.9  (2000) ("If further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case back to the agency of 
original jurisdiction.) (emphasis added); Manlincon v. West, 
12 Vet. App. 238  (1999).

Furthermore, the Board finds that the perfected appeal of 
entitlement to a waiver of overpayment of VA pension benefits 
must be deferred.  This issue is "inextricably intertwined" 
with the issue of the validity of the overpayment 
indebtedness, as a decision that the debt was not valid would 
render moot the issue of waiver of that debt.  See Hoyer v. 
Derwinski, 1 Vet. App. 208, 209 (1991); EF v. Derwinski, 1 
Vet. App. 324  (1991); Harris v. Derwinski, 1 Vet. App. 180  
(1991).  The United States Court of Appeals for Veterans' 
Claims has held that, when the validity of a debt is 
challenged by an appellant, a threshold determination must be 
made on that question prior to a decision on a request for 
waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. 
App. 430  (1991).  VA's General Counsel has reinforced this 
obligation by holding that where the validity of a debt is 
challenged that issue must be developed before the issue of 
entitlement to waiver of the debt can be considered.  
VAOGCPREC 6-98  (April 24, 1998).

In addition to the above, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

2.  The veteran and representative should 
be issued a Statement of the Case with 
respect to the issue of whether the 
indebtedness to VA in the amount of 
$$68,250, due to overpayment of VA 
pension benefits, is a valid debt.  The 
veteran should be advised that he may 
perfect his appeal of this issue by 
filing a substantive appeal within 60 
days of the issuance of the Statement of 
the Case, see 38 C.F.R. § 20.302(b)  
(2000), or alternatively, within the time 
proscribed by law to perfect an appeal to 
the Board.

3.  The Committee should again consider 
the veteran's request for a waiver of the 
recovery of an overpayment of VA pension 
benefits.  If any determination is 
adverse to the veteran, a supplemental 
statement of the case should be provided 
to the veteran and his representative 
setting forth a clear and concise 
explanation of how the dollar amount of 
the overpayment was calculated, a 
citation to pertinent laws and 
regulations, and detailed reasons and 
bases for the decision.  The veteran and 
his representative should be afforded an 
appropriate period of time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





